 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Ramon Vicente Gonzalez

 8
                                  UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:07-cr-083-RCJ-RJJ

12                   Plaintiff,                               STIPULATION TO CONTINUE
                                                                REVOCATION HEARING
13           v.
                                                                     (First Request)
14   RAMON VICENTE GONZALEZ,

15                   Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kimberly M.. Frayn, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Ramon Vicente Gonzalez,
21   that the Revocation Hearing currently scheduled on February 24, 2020 at 9:15 am, be vacated
22   and continued to a date and time convenient to the Court, but no sooner than thirty (30) days.
23           This Stipulation is entered into for the following reasons:
24           1.      Defense counsel was reassigned to Mr. Gonzalez’s case on February 11,
25   2020. Additional time is needed to meet with Mr. Gonzalez regarding the alleged violations in
26   the petition.
 1           2.         Additionally, Mr. Gonzalez is currently enrolled in a treatment program which
 2   requires his daily attendance. The currently scheduled revocation hearing date would interfere
 3   with that class.
 4           3.         The defendant is not in custody and agrees with the need for the continuance.
 5           4.         The parties agree to the continuance.
 6           This is the first request for a continuance of the revocation hearing.
 7           DATED this 13th day of February, 2020.
 8
 9    RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
      Federal Public Defender                            United States Attorney
10
11       /s/ Raquel Lazo                                    /s/ Kimberly M. Frayn
      By_____________________________                    By_____________________________
12    RAQUEL LAZO                                        KIMBERLY M. FRAYN
      Assistant Federal Public Defender                  Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                         2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:07-cr-083-RCJ-RJJ
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     RAMON VICENTE GONZALEZ,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Monday, February 24, 2020 at 9:15 a.m., be vacated and continued to Tuesday, April 7,

12   2020 at 9:00 A.M., in Las Vegas Courtroom 4B, before Judge Robert C. Jones.

13          DATED this 18th day of February, 2020.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
